Citation Nr: 0605646	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-31 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active duty from July 1970 to March 
1981.  

This matter comes before the Board of Veterans' Appeals on 
appeal of an April 2004 rating decision of the Department of 
Veterans Affairs (VA), Cleveland, Ohio, Regional Office (RO) 
that, in pertinent part, denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder.

In December 2005, the veteran appeared at the RO for a Video 
Conference Board hearing conducted by the undersigned 
Veterans' Law Judge, while sitting in Washington, D.C.  The 
transcript of that hearing has been associated with the 
claims file, and the case is ready for appellate review.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim of entitlement 
to service connection for post-traumatic stress disorder.

2.  The appellant was not a veteran of combat.

3.  There is competent medical evidence of the diagnosis of 
post-traumatic stress disorder; competent medical evidence 
establishing a link between current symptoms of post-
traumatic stress disorder and an in-service stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  




CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In the veteran's case, the RO notified him of the 
requirements for service connection and obtained VA treatment 
records, private treatment records, copies of his military 
personnel records, and additional evidence to assist in 
corroboration of his in-service stressor.  In view of the 
fact that this decision is a complete grant of entitlement to 
service connection for post-traumatic stress disorder, 
further notification and development pursuant to the VCAA is 
not required as to that issue.

Factual Background

Service records, including the veteran's DD-214 and other 
personnel records, indicate that he served with the U.S. from 
July 1970 to March 1981.  He received 


several awards and decorations associated with his service, 
including the Vietnam Service Medal and the Vietnam Campaign 
Medal.  There is no record of medals or awards associated 
with combat.  

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis of a psychiatric 
disorder.  They do disclose that he sustained a 
subtrochanteric fracture of the left femur on June 26, 1972 
while on the USS PASSUMPSIC, when he sustained an accident 
striking his left leg against a stanchion, twisting the left 
hip.  It was noted that the veteran was taken to the U.S. 
Naval Hospital, Subic Bay, where the fracture was treated the 
following day by open reduction and a Jewett nail fixation.  
The veteran was returned to the Continental United States for 
continued treatment.  

The veteran's service personnel records indicate that he was 
stationed as a patient at the Naval Hospital in Long Beach 
from July 1972 to December 1972.

The claims file contains a Deck Log from the USS PASSUMPSIC 
dated June 26, 1972.  The Log documents that the USS 
PASSUMPSIC took passage from Subic Bay for the purpose of 
typhoon evasion.  Following several hours of maneuvering at 
various courses, the ship returned to Subic Bay and was 
moored as before.  

In a June 1982, rating decision, service connection was 
granted for residuals of a fracture of the left femur.  In an 
April 2004, rating decision, the disability evaluation for 
the veteran's service-connected fracture of the left femur 
(hip) with degenerative joint disease was increased from a 10 
percent disability rating to a 20 percent rating, effective 
from July 2003.

The veteran filed the current claim of entitlement to service 
connection for post-traumatic stress disorder in July 2003.  

Post-service VA treatment records include a psychology 
consult dated July 18, 2003.  In the report of the 
consultation, it was noted that the veteran was referred 
because his trauma/post-traumatic stress disorder and 
depression screens were 


positive.  In terms of symptoms, it was noted that the 
veteran meets the criteria for post-traumatic stress disorder 
with symptoms in the mild range of severity.  The listed 
stressful events leading to the diagnosis included the 
veteran having "almost drowned in Typhoon Aura that also 
dislocated his left arm and broke his left leg"  

It was noted by the examiner that "the veteran meets the 
criteria for persistent reexperiencing because he has 
nightmares . . . . about these events (mostly about being 
injured and engulfed by water) that leave him feeling 
anxious, depressed and fearful."  Following examination, the 
diagnoses on Axis I included post-traumatic stress disorder, 
chronic, referencing code number 309.81 of the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-
IV).  The veteran was referred for individual psychotherapy.  

The claims file contains a statement from a VA licensed 
psychologist and a VA staff psychiatrist dated in August 
2004, that documents that the veteran was admitted to the 
PTSD Residential Treatment Program for a 45 day residential 
treatment.  The letter states that the veteran had been 
diagnosed with post-traumatic stress disorder given his 
traumatic military experiences.  In terms of the traumatic 
events experienced by the veteran in service, the letter 
included a reference to the veteran having suffered a severe 
physical injury.  

There is of record a VA treatment summary report dated in 
November 2005 prepared by a VA psychologist.  In the report, 
it was noted that the veteran had received 29 individual 
treatment sessions and 48 post-traumatic stress disorder dual 
diagnosis group sessions since December 2003, in addition to 
a staying for 90 days at a residential post-traumatic stress 
disorder treatment program.  The VA psychologist indicated 
that the veteran's worse trauma that lead to his post-
traumatic stress disorder was the typhoon in service in which 
the veteran was injured.  The examiner noted that the veteran 
had feared that he would be washed overboard and drown.  



Analysis

The veteran generally contends that he currently has post-
traumatic stress disorder that is related to a stressful 
event that he experienced while serving as a sailor in the 
United States Navy.  He specifically claims that he was 
severely injured in the left leg and almost drowned during 
service when the ship he served on was in a typhoon.  He 
states that he constantly relives the stressful event, and 
that it has contributed to the creation of his post-traumatic 
stress disorder.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002).  

In order for a claim for service connection for post-
traumatic stress disorder to be successful there must be (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2005); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

The Board has reviewed the record in its entirety.  There is 
clearly of record medical evidence diagnosing post-traumatic 
stress disorder in accordance with 38 C.F.R. § 4.125(a).  
Specifically, the July 2003 VA psychology consultation that 
was conducted for the purpose of determining the veteran's 
suitability for participation in the VA post-traumatic stress 
disorder treatment program resulted in a diagnosis of post-
traumatic stress disorder, chronic.  This diagnosis was made 
with reference to code number 309.81 of the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-
IV).  Significantly, the veteran has received ongoing 
treatment for post-traumatic stress disorder from July 2003, 
without any deviation in the description of his diagnosis.  
As noted above, the most recent VA psychiatric treatment 
summary dated in November 2005 confirms that the veteran 
continues to carry the diagnosis.  



Secondly, there is clearly credible supporting evidence that 
the claimed inservice stressor actually occurred.  The 
veteran's very serious left leg injury aboard a Navy ship 
during service is well documented.  Service connection has 
been long established for the residuals of that injury.  
Moreover, the deck log from the veteran's ship, dated the 
same day as the injury in question, June 26, 1972, 
objectively corroborates the veteran's description of the 
events surrounding the veteran's claimed stressor, namely, 
that it occurred during a typhoon.  Significantly, the 
veteran has been most consistent in his vivid description of 
that stressor over the years, both in clinical settings and 
in statements submitted in the advancement of his claim.  
Consequently, it is concluded that the record of the in-
service injury, together with the deck log described above, 
serves adequately as the required credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  The first two elements outlined in 38 C.F.R. 
§ 4.125(a) have thus been satisfied.  

Finally, it must be determined whether there is a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  As described in detail 
above, the Board notes that the diagnoses of post-traumatic 
stress disorder contained in the record, dated from July 2003 
through November 2005, have explicitly and consistently 
referenced the veteran's serious shipboard injury as one of 
the most significant stressors that led to the veteran's 
post-traumatic stress disorder.  Clearly, a link has been 
established by medical evidence between the current symptoms 
and the claimed inservice stressor.  38 C.F.R. §§ 3.304(f), 
4.125; Cohen v. Brown, 10 Vet. App 128 (1997).  

In summary, as outlined above, the veteran meets all the 
criteria for service connection for post-traumatic stress 
disorder.  Namely, there is: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed inservice 
stressor occurred; and (3) a link, established by medical 
evidence, between the current symptoms and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (2005).  As such, 
the Board finds that the evidence supports the conclusion 
that the veteran currently has post-traumatic stress disorder 
that is related to a stressful event in service.  Thus, the 


Board concludes that the veteran's claim for service 
connection for post-traumatic stress disorder must be 
granted.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


